DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 3/4/2022 amended claims 1-5, 8-12 and added claims 13-22.  Neither applicant’s amendments nor arguments addressed below overcome the 35 USC 103 rejection over Haigh from the office action mailed 10/29/2021; therefore this rejection is maintained below.  Applicant’s amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Donnelly from the office action mailed 10/29/2021; therefore this rejection is withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Haigh et al., US Patent Application Publication No. 2008/0207475 (hereinafter referred to as Haigh).  
Regarding claims 1-5, 8-9 and 13-19, Haigh discloses a lubricating oil composition for use in engine and hydraulic oils (as recited in claims 8-9) (Para. [0224]) comprising a major concentration of base oils including a PAO base oil having a KV100 of from 3 to 10 cSt and a flash point of more than 150°C (as recited in claims 1 and 5) (Para. [0051]) to which is added additives including 0.1 to 2 wt% of tributyl phosphate (neutral phosphorus-based compound (B) as recited in claim 1 and reads on claims 17-19) (Para. [0195] and [0212]), 0.01 to 2 wt% of dioleylhydrogen phosphite (acidic phosphorus-based compound (C) as recited in claim 1 and reads on claims 17 and 19) (Para. [0167] and [0171), 0.001 to 20 wt% of metal deactivating compound including a sulfur-containing compound, such as, 2,5-bis(nonyldithio)-1,3,4-thiadiazoles (sulfur-based compound (D) as recited in claims 1 and reads on claims 14-17 and 19) (Para. [0105] and [0153]), and 0.001 to 20 wt% of a molybdenum dithiocarbamate (organic molybdenum compound (E) as recited in claims 1-4 and reads on claims 17 and 19) (Para. [0105] and [0198]).  Haigh also discloses the presence of mineral oils (as recited in claim 13) (Para. [0081]).    
The difference between Haigh and claim 1 is that Haigh does not disclose an embodiment comprising all the compounds.  
It is the position of the examiner that one of ordinary skill in the art at the time of the invention would immediately envisage the claimed composition of claim 1 from the disclosure of Haigh with a reasonable expectation of success.  

Regarding claims 10-12 and 20-22, see discussion above.  

Response to Arguments
Applicant’s arguments filed 3/4/2022 regarding claims 1-5 and 8-22 have been fully considered and are not persuasive in regards to the Haigh reference for the reasons discussed above and as shown in paragraph 0051 of the Haigh reference.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771